EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Nelson on 8/24/2022.
The claims have been amended as follows: 

1.         (Currently Amended) A method for controlling a refrigerator, the method comprising:
sensing a temperature of a storage room;
operating a cool air supply means at a first cooling power in response to the sensed temperature of the storage room being equal to or above a first reference temperature;
operating the cool air supply means at a second cooling power, which is less than the first cooling power,  in response to the sensed temperature of the storage room being equal to or below a second reference temperature, which is less than the first reference temperature, while the cool air supply means is operating at the first cooling power; and
operating the cool air supply means at an adjusted first cooling power or adjusted second cooling power according to the temperature of the storage room, 
wherein, in response to the temperature of the storage room being equal to or above the first reference temperature while the cool air supply means operates at the adjusted first cooling power, the cool air supply means operates at a previously adjusted first cooling power. 
 
2.         (Currently Amended) The method of claim 1, wherein, in response to the temperature of the storage room reaching a particular temperature while cool air supply means operates at the previously adjusted first cooling power, the method further comprises: 
further adjusting the first cooling power or the second cooling power; and 
operating the cool air supply means at the further adjusted first cooling power or the further adjusted second cooling power.
 
3.         (Currently Amended) The method of claim 2, wherein, in response to the temperature of the storage room increasing to a predetermined temperature that is greater than the second reference temperature while the cool air supply means operates at the further adjusted second cooling power, 
 
4.         (Currently Amended) A method for controlling a refrigerator, the method comprising:
sensing a temperature of a storage room;
operating a cool air supply means at a first cooling power in response to the sensed temperature of the storage room being equal to or above a first reference temperature;
operating the cool air supply means at a second cooling power, which is less than the first cooling power, in response to the sensed temperature of the storage room being equal to or below a second reference temperature, which is less than the first reference temperature, while the cool air supply means is operating at the first cooling power; and
operating the cool air supply means at an adjusted first cooling power or adjusted second cooling power according to the temperature of the storage room, 
wherein, in response to the temperature of the storage room being equal to or above the first reference temperature while the cool air supply means operates at the adjusted first cooling power, the cool air supply means operates at an increased first cooling power greater than the adjusted first cooling power. 
 
5.         (Original) The method of claim 4, wherein the increased first cooling power is determined as: 
one of prior values for the first cooling power which were previously adjusted, or 
a mean of two or more the prior values for the first cooling power which were previously adjusted.
 
6.         (Currently Amended) The method of claim 4, wherein, in response to the temperature of the storage room reaching a particular temperature while cool air supply means operates at the increased first cooling power, the method further comprises: 
further adjusting the first cooling power or the second cooling power; and 
operating the cool air supply means at the further adjusted first cooling power or the further adjusted second cooling power. 
 
7.         (Currently Amended) The method of claim 6, wherein, in response to the temperature of the storage room increasing to a predetermined temperature that is greater than the second reference temperature while the cool air supply means operates at the further adjusted second cooling power, 
 
8.         (Currently Amended) A method for controlling a refrigerator, the method comprising:
sensing a temperature of a storage room;
operating a cool air supply means at a first cooling power in response to the sensed temperature of the storage room being equal to or above a first reference temperature;
operating the cool air supply means at a second cooling power, which is less than the first cooling power, in response to the sensed temperature of the storage room being to or below a second reference temperature, which is less than the first reference temperature, while the cool air supply means is operating at the first cooling power; and
operating the cool air supply means at an adjusted first cooling power or adjusted second cooling power according to the temperature of the storage room, 
wherein, in response to the temperature of the storage room being equal to or below the second reference temperature while the cool air supply means operates at the adjusted second cooling power, the cool air supply means operates at a previously adjusted second cooling power. 
 
9.         (Currently Amended) The method of claim 8, wherein, in response to temperature of the storage room reaching a particular temperature while cool air supply means operates at the previously adjusted second cooling power, the method further comprises: 
further adjusting the first cooling power or the second cooling power; and 
operating the cool air supply means at the further adjusted first cooling power or the further adjusted second cooling power. 
 
10.       (Currently Amended) The method of claim 8, wherein, in response to the temperature of the storage room increasing to a predetermined temperature that is greater than the second reference temperature while the cool air supply means operates at the previously adjusted second cooling power, the adjusted first cooling power of the cool air supply means is determined as (a sum of the first cooling power and the second cooling power, which are determined previously) x α, and the cool air supply means operates at the adjusted first cooling power, and
wherein α is greater 0 and less than 1.
 
11.       (Currently Amended) A method for controlling a refrigerator, the method comprising:
sensing a temperature of a storage room;
operating a cool air supply means at a first cooling power in response to the sensed temperature of the storage room being equal to or above a first reference temperature;
operating the cool air supply means at a second cooling power, which is less than the first cooling power, in response to the sensed temperature of the storage room being equal to or below a second reference temperature, which is less than the first reference temperature, while the cool air supply means is operating at the first cooling power; and
operating the cool air supply means at an adjusted first cooling power or adjusted second cooling power according to the temperature of the storage room, 
wherein, in response to the temperature of the storage room being equal to or below the second reference temperature while the cool air supply means operates at the adjusted second cooling power, the cool air supply means operates at a reduced second cooling power less than the adjusted second cooling power, 
wherein, in response to the temperature of the storage room reaching to a predetermined temperature that is greater than the second reference temperature while the cool air supply means operates at the reduced second cooling power, the adjusted first cooling power of the cool air supply means is determined as (a sum of the first cooling power and the second cooling power, which are determined previously) x α, and the cool air supply means operates at the adjusted first cooling power, and
wherein α is greater 0 and less than 1. 
 
12.       (Currently Amended) The method of claim 11, wherein, in response to the temperature of the storage room reaching a particular temperature while cool air supply means operates at the reduced second cooling power, the method further comprises: 
further adjusting the first cooling power or the second cooling power; and 
operating the cool air supply means at the further adjusted first cooling power or the further adjusted second cooling power. 
 
13.       (Canceled) 


Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record does not teach or suggest a refrigerator control method including operating at a previously adjusted first cooling power in response to temperature of the storage room being equal to or above a first reference temperature while the cool air supply means operates at an adjusted first cooling power in the manner as required by independent claim 1.
	The prior art of record does not teach or suggest determining the adjusted first cooling power in the manner as required by independent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763